Opinion filed September 4, 2008











 








 




Opinion filed September 4, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00096-CV
                                                    __________
 
    TEXAN TRUCK SALES, A TEXAS GENERAL PARTNERSHIP,
Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 08265-D
 

 
                                              M E
M O R A N D U M   O P I N I O N
This
is an appeal from the trial court=s
order disposing of stolen property pursuant to Tex. Code Crim. Proc. Ann. art. 47.01-.12 (Vernon 2006).  We
dismiss for want of jurisdiction.




In
its brief, the State contends that appellant has not properly invoked the
jurisdiction of this court.  We agree.  Article 47.12 provides that this court
has jurisdiction to hear appeals from orders disposing of stolen property and
requires that, in addition to following the Texas Rules of Appellate Procedure,
appellant must specifically give an oral notice of appeal at the conclusion of
the hearing and post an appeal bond at the close of the next business day. 
Article 47.12(c).  The record before this court reflects that appellant did
neither.  Therefore, appellant has failed to invoke the jurisdiction of this
court.  Phillips v. State, 77 S.W.3d 465, 467 (Tex. App.CHouston [1st Dist.] 2002,
no pet.); White v. State, 930 S.W.2d 673, 675-76 (Tex. App.CWaco 1996, no writ).
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
September 4,
2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.